Citation Nr: 0016340	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  96-20 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a low back disorder.

2.  Entitlement to service connection for a disorder of the 
legs.

3.  Entitlement to an increased (compensable) rating for 
residuals of a right elbow fracture.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that, inter alia, held that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for a low back disorder.  

In October 1997, the Board issued a decision finding, inter 
alia, that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.  The veteran appealed this aspect of the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (hereinafter, "Court") along with other 
claims.  By memorandum decision dated in September 1999, the 
Court vacated the Board's decision regarding whether new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for a low back condition, 
concluded that a claim of entitlement to service connection 
for a disorder of the legs was inextricably intertwined with 
the back claim, and determined that the claims file contained 
an unadjudicated claim for an increased rating for residuals 
of a right elbow fracture.  The Court remanded for 
readjudication.  A final judgment was entered in October 
1999.  A copy of the memorandum decision and final judgment 
have been included in the veteran's claims file.



REMAND

The Court's memorandum decision noted that subsequent to the 
Board's October 1997 decision the United States Court of 
Appeals for the Federal Circuit held that the definition of 
new and material evidence as provided in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), was an incorrect substitution of the 
definition set forth under 38 C.F.R. § 3.156.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Court vacated and 
remanded the Board's decision in order for the issue of 
whether new and material evidence had been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a low back disorder to be redetermined in 
light of the new holding in Hodge.  The Court also concluded 
that a claim of entitlement to service connection for a 
disorder of the legs was inextricably intertwined with the 
back claim.

The Court also determined that the claims file contained an 
unadjudicated claim for an increased rating for residuals of 
a right elbow fracture.  The Court concluded that failure to 
address a claim is a final adverse decision.  See In Re Fee 
Agreement of Smith, 10 Vet. App. 311, 314, (1997) ("[a]s a 
matter of law . . . failure to adjudicate [a] claim that was 
properly before it constitutes a final BVA decision with 
respect to that claim.").  There being a valid NOD and a 
final BVA decision, the Court reasoned it had jurisdiction.

The Court also provided that the veteran was free to submit 
additional evidence and argument.  Thereafter, the 
appellant's representative submitted additional medical 
evidence dated in May 2000.  The evidence was not accompanied 
by a waiver of consideration by the agency of original 
jurisdiction (AOJ).  Under the provisions of 38 C.F.R. § 
20.1304 (1999), the Board must refer any evidence not 
considered by the AOJ for initial consideration and 
preparation of a supplemental statement of the case, unless 
this procedural right has been waived by the veteran or his 
representative.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran, 
through his attorney, and inform him that 
he should submit any additional evidence 
and argument desired, including any 
evidence of treatment that has not 
previously been associated with the 
record.

2.  After undertaking any development 
deemed appropriate or necessary, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
received to reopen a claim of entitlement 
to service connection for a low back 
disorder in light of Hodge. The 
inextricably intertwined claim of 
entitlement to service connection for a 
disorder of the legs should also be 
readjudicated.  

3.  After undertaking any development 
deemed appropriate or necessary, the RO 
should also adjudicate entitlement to 
increased (compensable) rating for 
residuals of a right elbow fracture.  

If the determination is unfavorable to 
the veteran, a supplemental statement of 
the case, addressing any pertinent 
evidence not previously taken into 
account since the last SSOC was issued, 
should be sent to the veteran and his 
representative and they should be given 
the appropriate time in which to respond.  
The veteran should be informed of the 
requirements to perfect an appeal with 
respect to any new issue addressed in the 
supplemental statement of the case.

Thereafter, subject to appellate procedures, the case should 
be returned, if appropriate, to the Board for further 
consideration.  The purpose of this REMAND is to ensure due 
process of law.  No action is required of the veteran until 
he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




